Case 1:15-cr-00252-PKC-RML Document 1438 Filed 08/31/20 Page 1 of 1 PageID #: 24746

                                                                                    Hughes Hubbard & Reed LLP
                                                                                             One Battery Park Plaza
                                                                                    New York, New York 10004-1482
                                                                                          Office:+1 (212) 837-6000
                                                                                             Fax: +1 (212) 422-4726
                                                                                               hugheshubbard.com

                                                                                                    Marc A. Weinstein
                                                                                                               Partner
                                                                                       Direct Dial: +1 (212) 837-6460
                                                                                       Direct Fax: +1 (212) 299-6460
                                                                                 marc.weinstein@hugheshubbard.com




                                                   August 31, 2020



   The Honorable Pamela K. Chen
   U.S. District Judge
   U.S. District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                Re:    United States v. Juan Ángel Napout (1:15-cr-00252)

   Dear Judge Chen:

           Pursuant to the Court’s August 17, 2020 Order, we submit this letter on behalf of Juan
   Angel Napout. We do not object to the Court unsealing the submission docketed at 1420. With
   respect to the submission docketed at 1418, we do not object to the Court unsealing the
   submission subject to redaction of specific references to Mr. Napout’s medical condition on page
   2 of the submission. We have conferred with the Government regarding our position, and the
   Government has no objection to such redaction. We will provide the Government with a
   proposed redacted copy for submission to the Court, and upon agreement will submit the
   proposed redacted copy for the Court’s consideration.

                                                   Respectfully submitted,



                                                   /s/ Marc A. Weinstein
                                                   Marc A. Weinstein
                                                   Partner

   Cc: All counsel of record via ECF




   96578658_3
